
	
		II
		Calendar No. 794
		110th CONGRESS
		2d Session
		S. 2207
		[Report No. 110–362]
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2007
			Mr. Alexander (for
			 himself, Mr. Corker, and
			 Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the Secretary of the Interior to study the
		  suitability and feasibility of designating Green McAdoo School in Clinton,
		  Tennessee as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Green McAdoo School National Historic
			 Site Study Act of 2007.
		2.FindingsCongress finds that—
			(1)the formerly
			 segregated all-black Green McAdoo School and all-white Clinton High School,
			 both located in Clinton, Tennessee, played a vital role in the school
			 desegregation crisis that preceded and followed the decision of the Supreme
			 Court in Brown v. Board of Education in 1954;
			(2)Green McAdoo
			 School opened as the Clinton Colored School in 1935 and was renamed in 1947 to
			 honor Green McAdoo, a buffalo soldier who once owned the land on which the
			 school was built;
			(3)in 1950, the
			 parents of 5 Clinton, Tennessee, children filed a lawsuit to gain entrance into
			 Clinton High School;
			(4)at the time of the
			 lawsuit, Tennessee and Anderson County law required the segregation of
			 secondary schools;
			(5)the lawsuit became
			 known as McSwain v. Anderson County;
			(6)the lawsuit, which was dismissed by the
			 Federal District Court under the separate but equal doctrine,
			 was appealed by the parents, but was suspended pending a Supreme Court ruling
			 in Brown v. Board of Education;
			(7)following the decision of the Supreme Court
			 in Brown v. Board of Education, which abolished the separate but
			 equal doctrine, the Federal District Court in Tennessee issued an order
			 on January 4, 1956, requiring desegregation of Anderson County schools by not
			 later than the 1956 fall term;
			(8)on August 27, 1956, 12 students from Green
			 McAdoo School met at the school before walking together to the all-white
			 Clinton High School to become the first African-American students to integrate
			 a Southern, State-operated school;
			(9)on September 1, 1956, Clinton, Tennessee,
			 became the first Southern town to be occupied by National Guard troops in an
			 effort to quell violence sparked by protestors from all over the United States
			 who were opposed to school integration;
			(10)in 1957, Bobby
			 Cain, a former Green McAdoo student, became the first African-American to earn
			 a diploma from an integrated school following the Brown v. Board of Education
			 ruling;
			(11)in 1958, the newly integrated Clinton High
			 School was destroyed by dynamite that most assumed was placed by
			 segregationists;
			(12)4 days after Clinton High School was
			 destroyed, the community had the students back in school at an abandoned
			 elementary school in neighboring Oak Ridge, Tennessee; and
			(13)Clinton High School, which was rebuilt by
			 Anderson County, and the Green McAdoo School are the only remaining schools
			 associated with the Clinton desegregation crisis.
			3.Study
			(a)In
			 generalThe Secretary of the Interior (referred to in this Act as
			 the Secretary) shall conduct a study of the site of Green McAdoo
			 School in Clinton, Tennessee, (referred to in this Act as the
			 site) to evaluate—
				(1)the national
			 significance of the site; and
				(2)the suitability
			 and feasibility of designating the site as a unit of the National Park
			 System.
				(b)CriteriaIn
			 conducting the study under subsection (a), the Secretary shall use the criteria
			 for the study of areas for potential inclusion in the National Park System
			 under section 8 of
			 Public Law
			 91–383 (16 U.S.C. 1a–5).
			(c)ContentsThe
			 study authorized by this Act shall—
				(1)determine the
			 suitability and feasibility of designating the site as a unit of the National
			 Park System;
				(2)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the site; and
				(3)identify
			 alternatives for the management, administration, and protection of the
			 site.
				(d)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out the study under subsection (a), the Secretary shall submit to the Committee
			 on Natural Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate a report that describes—
				(1)the findings and
			 conclusions of the study; and
				(2)any
			 recommendations of the Secretary.
				
	
		1.Short titleThis Act may be cited as the
			 Green McAdoo School National Historic
			 Site Study Act of 2008.
		2.Green McAdoo School
			 National Historic Site Special Resource Study
			(a)In
			 generalThe Secretary of the Interior (referred to in this Act as
			 the Secretary) shall conduct a special resource study of the
			 site of Green McAdoo School in Clinton, Tennessee, (referred to in this Act as
			 the site) to evaluate—
				(1)the national significance
			 of the site; and
				(2)the suitability and
			 feasibility of designating the site as a unit of the National Park
			 System.
				(b)CriteriaIn
			 conducting the study under subsection (a), the Secretary shall use the criteria
			 for the study of areas for potential inclusion in the National Park System
			 under section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
			(c)ContentsThe
			 study authorized by this Act shall—
				(1)determine the suitability
			 and feasibility of designating the site as a unit of the National Park
			 System;
				(2)include cost estimates
			 for any necessary acquisition, development, operation, and maintenance of the
			 site; and
				(3)identify alternatives for
			 the management, administration, and protection of the site.
				(d)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this Act, the Secretary shall submit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report that describes—
				(1)the findings and
			 conclusions of the study; and
				(2)any recommendations of
			 the Secretary.
				
	
		June 16, 2008
		Reported with an amendment
	
